Title: From Alexander Hamilton to Rufus Graves, 13 August 1799
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            New York August 13. 1799
          
          Your different letters of  the 25th.  26th & 27th July, and of August 3rd. have been received. Relying on your judgment I consent to the proposed alterations in the regimental rendezvouses, and in the arrangement of the districts. The persons nominated as Adjutant Quartermaster and Paymaster, as also those recommended as Lieutenants have been sent on to the Secretary of War, and have received my support. I must observe however that Mr. Perkins has been proposed as second Lieutenant it being irregular, to in such cases, to bestow a higher appointment now to introduce him in a higher grade. The alterations with respect to rank I have no objection to, provided but I understand that Mr. Brindly  is placed first on the list of Lieutenants. It was prudent to administer the oath to the officers altho they might were previously competent to the discharge of their several duties. The certificates of their oaths you will send to me. The cloathing you will distribute as you see fit.
          I have With great consideration I am, Sir &c:
        